    Case 11-83706                           Doc 37   Filed 02/26/19 Entered 02/26/19 16:30:39      Desc Main
                                                       Document     Page 1 of 2


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       WESTERN DIVISION

  In re:         PERSONETTE, JEFFREY A.                                        Chapter 7
                 PERSONETTE, ANGELA K.
                 n/k/a Angela Miles                                            Case No. 11-83706

  Debtor(s)                                                                    JUDGE THOMAS M. LYNCH

                                                     CERTIFICATE OF SERVICE


               The undersigned certifies that on February 26, 2019, she served upon all persons to whom
it is directed via electronic communication as indicated below and by United States Mail as indicated
on the attached service list, a copy of the Notice of Trustee’s Final Report.

Attorney Brian A. Hart
Brian A. Hart Law Offices, P.C.
5301 E. State Street
Rockford, IL 61108

Patrick S. Layng
Office of the U.S. Trustee
780 Regent Street, Suite 304
Madison, WI 53715
USTPRegion11.MD.ECF@usdoj.gov

                                                                       /s/ Colleen M. Lemek




Joseph D. Olsen, Trustee
YALDEN, OLSEN & WILLETTE
1318 East State Street
Rockford, IL 61104-2228
815-965-8635 (phone)
815-965-4573 (fax)
jolsenlaw@comcast.net
Final Report - Certificate of Service.wpd
Case 11-83706   Doc 37   Filed 02/26/19 Entered 02/26/19 16:30:39   Desc Main
                           Document     Page 2 of 2




                                                             EXHIBIT A
